     Case 3:20-cv-01724-BEN-KSC Document 6 Filed 09/24/20 PageID.357 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                        SOUTHERN DISTRICT OF CALIFORNIA
 9   HAPPY GROWTH LLC., a Texas                          Case No.: 3:20-cv-01724-BEN-KSC
10   Limited Liability Company,
                                        Plaintiff,       ORDER DISMISSING ACTION
11                                                       WITHOUT PREJUDICE
12   v.

13   FUSION HOSPITALITY
                                                         [ECF Nos. 4, 5]
     CORPORATION, a California
14   corporation; DENNY BHAKTA, an
15   Individual and DOES 1 through 10,
     inclusive,
16
                                     Defendants.
17
18         Before the Court are Plaintiff Happy Growth LLC’s Notice of Dismissal (ECF No.
19   4) and Motion for Voluntary Dismissal (ECF No. 5). Good cause appearing, the Court
20   grants Plaintiff’s motion for dismissal pursuant to Federal Rule of Civil Procedure
21   41(a)(2). The action is dismissed in its entirety without prejudice.
22         IT IS SO ORDERED.
23
24   Dated: September 24, 2020                       ____________________________
                                                     Hon. Roger T. Benitez
25                                                   United States District Court Judge
26
27
28
                                                     1
                                                                             3:20-cv-017240-BEN-KSC
